Citation Nr: 1812077	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-26 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for arthritis, to include as secondary to service-connected bilateral interstitial fibrosis.

3.  Entitlement to service connection for emphysema with chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected bilateral interstitial fibrosis.

4.  Entitlement to service connection for congestive heart failure, to include as secondary to service-connected interstitial fibrosis.

5.  Entitlement to an initial compensable rating for bilateral interstitial fibrosis.

(The issues of entitlement to earlier effective dates for the grant of service connection for diabetic neuropathy in the bilateral upper and lower extremities, for the grant of Dependents' Education Assistance benefits pursuant to 38 U.S.C. Chapter 35, and the grant of a total disability rating based on individual unemployability (TDIU) are address in a separate decision).


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968 in the United States Army. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from December 2008 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In April 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2014, the Board remanded the issues to the Agency of Original Jurisdiction (AOJ) for additional development.  

In November 2017, the Veteran testified before a different Veterans Law Judge regarding a separate appeal.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

During a November 2017 Board hearing, the Veteran indicated that he wanted to withdraw his appeal as to the issues of entitlement to service connection for skin cancer, arthritis, emphysema with COPD, congestive heart failure, and an increased rating for bilateral interstitial fibrosis.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to service connection for skin cancer, arthritis, emphysema with COPD, congestive heart failure, and an increased rating for bilateral interstitial fibrosis, have been met.  38 U.S.C. § 7105(b)(2),(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During a November 2017 Board hearing, the Veteran indicated that he wanted to withdraw his appeal as to the issues of entitlement to service connection for skin cancer, arthritis, emphysema with COPD, congestive heart failure, and an increased rating for bilateral interstitial fibrosis.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.


ORDER

The appeal of the issues of entitlement to service connection for skin cancer, arthritis, emphysema with COPD, congestive heart failure, and an increased rating for bilateral interstitial fibrosis, is dismissed.  




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


